UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):June 4, 2010 Daktronics, Inc. (Exact name of registrant as specified in its charter) South Dakota 0-23246 46-0306862 (State or other jurisdiction (Commission (I.R.S. Employer Incorporation or organization) File Number) Identification Number) 201 Daktronics Drive Brookings, SD57006 (Address of principal executive office) (zip code) (605) 692-0200 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Section 7 – Regulation FD Item 7.01 Regulation FD Disclosure On June 4, 2010, Daktronics, Inc. (NASDAQ - DAKT) issued a press release announcing the declaration of a dividend which is attached hereto as Exhibit 99.1 and furnished pursuant to Item 7.01, Regulation FD Disclosure. Section 9 – Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits (d) Exhibits. 99.1 Press Release furnished pursuant to Item 7.01 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. DAKTRONICS, INC. By:/s/ William R. Retterath William R. Retterath, Chief Financial Officer Date:June 4, 2010 EXHIBIT INDEX Exhibit No. Description Press Release furnished pursuant to Item 7.01
